EXECUTION VERSION
CID #: 000016249

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 30, 2015, is by and among DENNY’S, INC., a
Florida corporation (“Denny’s” or the “Borrower”), DENNY’S CORPORATION, a
Delaware corporation (“Parent”), each of those Subsidiaries of Parent party
hereto (Parent and such Subsidiaries, each a “Guarantor” and collectively, the
“Guarantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
on behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”), and the Lenders party hereto.


W I T N E S S E T H


WHEREAS, the Borrower, the Parent, the other Guarantors, certain banks and
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of March 30, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement);


WHEREAS, the Loan Parties have requested that the Lenders make certain
amendments to the Credit Agreement, including to increase the aggregate
Commitments of the Lenders under the Revolving Credit Facility, as set forth
herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement, and are willing
to provide a portion of the increase of the aggregate Commitments under the
Revolving Credit Facility, in each case, subject to the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to “Applicable Percentage”. The definition of “Applicable
Percentage” in Section 1.01 of the Credit Agreement is hereby amended by
deleting the last sentence thereof and replacing it with the following:


The Applicable Percentage of each Lender is set forth (i) as of the First
Amendment Effective Date, opposite the name of such Lender on Schedule 2.01 of
the Disclosure Schedules or (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

CHAR1\1427306v6

--------------------------------------------------------------------------------





1.2    Amendment to “Applicable Rate”. The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the pricing
grid therein and replacing it with the following pricing grid:


Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate +
Standby Letter of Credit Fees
Commercial Letter of Credit Fees
Base Rate +
I
Greater than or equal to 3.00 to 1.00
0.35%
2.25%
2.25%
2.25%
1.25%
II
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.30%
2.00%
2.00%
2.00%
1.00%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.25%
1.75%
1.75%
1.75%
0.75%
IV
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.20%
1.50%
1.50%
1.50%
0.50%
V
Less than 1.50 to 1.00
0.15%
1.25%
1.25%
1.25%
0.25%



1.3    Amendment to “Consolidated Funded Indebtedness”. The proviso at the end
of the first sentence of the definition of “Consolidated Funded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


provided, however, that (i) obligations of Parent and its Subsidiaries in
respect of (A) Swap Contracts entered into for purposes of hedging against
fluctuations in foreign currency, (B) Swap Contracts entered into for purposes
of hedging against fluctuations in interest rates and (C) Swap Contracts entered
into in connection with any accelerated stock repurchase program and (ii)
contingent reimbursement obligations in respect of Letters of Credit shall be
excluded for purposes of determining Consolidated Funded Indebtedness.


1.4    Amendment to “Disclosure Schedules”. The definition of “Disclosure
Schedules” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Disclosure Schedules” means a document in form and substance reasonably
satisfactory to the Administrative Agent, dated as of the Closing Date, setting
forth disclosure schedules of the Loan Parties and their Subsidiaries in respect
of matters referenced in this Agreement, and as amended from time to time.







2
CHAR1\1427306v6

--------------------------------------------------------------------------------



1.5    Amendment to “Incurrence Ratio”. The definition of “Incurrence Ratio” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Incurrence Ratio” means, as of any date of determination, the maximum
Consolidated Leverage Ratio permitted under Section 7.10(a) for such date, less
0.50.
1.6    Amendment to “Revolving Credit Facility”. The definition of “Revolving
Credit Facility” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time. As of the First Amendment Effective Date, the
Revolving Credit Facility is $325,000,000.
1.7    Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by inserting the following new definition in the appropriate
alphabetical order therein:


“First Amendment Effective Date” means October 30, 2015.


1.8    Amendment to Section 7.03(g). Section 7.03(g) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(g)    additional Investments in an amount not to exceed (x) $25,000,000 (in the
aggregate together with any other additional Investments made pursuant to this
clause (g) outstanding at such time) if at the time such Investment is
consummated and after giving effect to such Investment on a pro forma basis, the
Consolidated Leverage Ratio is greater than or equal to 3.00 to 1.0 or (y)
$50,000,000 (in the aggregate together with any other additional Investments
made pursuant to this clause (g) outstanding at such time) if at the time such
Investment is consummated and after giving effect to such Investment on a pro
forma basis, the Consolidated Leverage Ratio is less than 3.00 to 1.0; provided
that the aggregate amount of Investments made pursuant to this clause (g) in any
single Person (including any franchisee) shall not exceed $5,000,000 at any one
time outstanding;
1.9    Amendment to Section 7.03(h). Section 7.03(h) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(h)    Investments consisting of Guarantees by any Loan Party of obligations of
franchisees or licensees or the Purchasing Coop (to the extent the Purchasing
Coop is acting on behalf of franchisees or licensees), consistent with past
practices and on usual and customary terms for transactions of this type, in an
amount not to exceed, (x) the greater of (I) $30,000,000 and (II) an amount
equal to 5.0% of Consolidated Total Assets (in the aggregate together with any
other Investments made pursuant to this clause (h) outstanding at such time), if
at the time such Investment is consummated and after giving effect to such
Investment on a pro forma basis, the Consolidated Leverage Ratio is greater than
or equal to 3.00 to 1.0 or (y) the greater of (I) $50,000,000 and (II) an

3
CHAR1\1427306v6

--------------------------------------------------------------------------------



amount equal to 10.0% of Consolidated Total Assets (in the aggregate together
with any other Investments made pursuant to this clause (h) outstanding at such
time), if at the time such Investment is consummated and after giving effect to
such Investment on a pro forma basis, the Consolidated Leverage Ratio is less
than 3.00 to 1.0;
1.10    Amendment to Section 7.03(i). The introductory clause of Section 7.03(i)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(i)    Investments consisting of the purchase or other acquisition of all of the
Equity Interests in, or assets that constitute a business unit (which, for the
avoidance of doubt, may consist of a single or multiple restaurant locations) or
all or a substantial part of the business or assets of, any Person that, upon
the consummation thereof, such Equity Interests or property, as applicable, will
be wholly-owned directly by a Loan Party or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(i):
1.11    Amendment to Section 7.05(a)(iv). Section 7.05(a)(iv) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(iv)    commencing with the 2015 fiscal year of Parent, the Loan Parties may
make Restricted Payments in any fiscal year not otherwise permitted by this
Section 7.05 in an aggregate amount not to exceed $50,000,000 if at the time
such Restricted Payment is made and after giving effect to any such Restricted
Payment on a pro forma basis, the Consolidated Leverage Ratio is greater than or
equal to 3.00 to 1.00; provided, however, if the Consolidated Leverage Ratio is
less than 3.00 to 1.00 at the time any such Restricted Payment is made and after
giving effect to any such Restricted Payment on a pro forma basis, the Loan
Parties may make unlimited Restricted Payments in any fiscal year; provided,
further, however that in each case, (x) at the time of the making of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) after giving effect to any such Restricted Payment, there is at least
$20,000,000 in availability under the Revolving Credit Facility.
1.12    Amendment to Section 7.10(a). Section 7.10(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
each Measurement Period to be greater than 3.50 to 1.00.
1.13    Amendment to Schedule 2.01 of the Disclosure Schedules. Schedule 2.01 of
the Disclosure Schedules is hereby amended by replacing such schedule with
Schedule 2.01 attached hereto. As of the First Amendment Effective Date, each
Lender, by its execution of this Amendment, hereby acknowledges and agrees to
its revised Commitments in the aggregate principal amount set forth on Schedule
2.01 attached hereto (after giving effect to this Amendment).



4
CHAR1\1427306v6

--------------------------------------------------------------------------------



ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Amendment shall be deemed effective as of the
date set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in form and substance satisfactory to the
Administrative Agent:


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders (including each Lender providing
an increase to its Commitments under the Revolving Credit Facility).


(b)    Organization Documents. The Administrative Agent shall have received (i)
such certificates of resolutions or other action approving and adopting this
Amendment and the increase of the aggregate Commitments, and (ii) such documents
and certifications to evidence that each Loan Party is validly existing, in good
standing in the state or other jurisdiction of its incorporation or
organization, in each case in form and substance reasonably acceptable to the
Administrative Agent.


(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying that before
and after giving effect to the increase of the aggregate Commitments on the
First Amendment Effective Date, (A) the representations and warranties set forth
in Article V of the Credit Agreement and in any other Loan Document are true and
correct in all material respects as of the date hereof (except for (i) those
which expressly relate to an earlier date, which shall be true and correct in
all material respects as of such earlier date, (ii) those that are qualified by
materiality or reference to Material Adverse Effect, which are true and correct
in all respects and (iii) those contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement, (B) the Parent and its Subsidiaries are in compliance with the
Consolidated Leverage Ratio as set forth in Section 7.10(a) of the Credit
Agreement, on a pro forma basis after giving effect to increase of the aggregate
Commitments on the First Amendment Effective Date, recomputed as of the last day
of the most recently ended fiscal quarter of Parent for which financial
statements are available and (C) no Default exists.


(d)    Solvency Certificate. The Parent shall have delivered to the
Administrative Agent a certificate attesting to the Solvency of each Loan Party
before and after giving effect to this Amendment, from the chief financial
officer of Parent.


(e)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent a favorable opinion of Alston & Bird LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering such matters
relating to this Amendment as the Administrative Agent shall reasonably request.



5
CHAR1\1427306v6

--------------------------------------------------------------------------------



(f)    Fees and Out of Pocket Costs. The Administrative Agent shall have
received upfront fees for the account of each Lender providing an increase to
its Commitments under the Revolving Credit Facility and the Borrower shall have
paid any and all reasonable out-of-pocket costs incurred by the Administrative
Agent (including the fees and expenses Moore & Van Allen PLLC as legal counsel
to the Administrative Agent) and all other fees and amounts required to be paid
to the Administrative Agent in connection with this Amendment.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of the Loan Parties. Each of the Loan
Parties represents and warrants as follows:


(a)    Each Loan Party has all requisite power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment in accordance with its terms.


(b)    This Amendment has been duly executed and delivered by the duly
authorized officers of each Loan Party that is a party hereto and constitutes a
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms.


(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required for the execution, delivery, performance, validity or
enforceability of this Amendment.


(d)    The representations and warranties set forth in Article V of the Credit
Agreement and in any other Loan Document are true and correct in all material
respects as of the date hereof (except for (i) those which expressly relate to
an earlier date, which shall be true and correct in all material respects as of
such earlier date, (ii) those that are qualified by materiality or reference to
Material Adverse Effect, which are true and correct in all respects and (iii)
those contained in subsections (a) and (b) of Section 5.05 shall be deemed to
refer to the most recent financial statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement).


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.



6
CHAR1\1427306v6

--------------------------------------------------------------------------------



(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.


(g)    Each Guarantor affirms all of its obligations under the Loan Documents
and agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge its obligations under the Credit Agreement
or the other Loan Documents.


(h)    The Obligations of the Loan Parties are not reduced or modified by this
Amendment (except as expressly set forth in this Amendment) and are not subject
to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document to which it is a party applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Loan Documents.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.


3.6    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be as delivery of a manually executed counterpart of this Amendment.


3.8    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.9    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.



7
CHAR1\1427306v6

--------------------------------------------------------------------------------



3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[Signature pages to follow]




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:    DENNY’S, INC.,
a Florida corporation
By: /s/ Ross Nell             
Name: Ross Nell
Title: Vice President, Tax and Treasurer
GUARANTORS:    DENNY’S CORPORATION,
a Delaware corporation
By: /s/ Ross Nell                
Name: Ross Nell
Title: Vice President, Tax and Treasurer
DENNY’S REALTY, LLC,
a Delaware limited liability company


By:
DFO, LLC, its Sole Member

By: Denny’s Inc., its Sole Member


By: /s/ Ross Nell            
Name: Ross Nell
Title: Vice President, Tax and
Treasurer




DFO, LLC,
a Delaware limited liability company
By:
Denny’s Inc., its Sole Member



By: /s/ Ross Nell            
Name: Ross Nell
Title: Vice President, Tax and Treasurer








AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Issuing Lender and Lender


By: /s/ Darcy McLaren            
Name:     Darcy McLaren
Title: Director




REGIONS BANK
By: /s/ Jake Nash            
Name: Jake Nash
Title: Managing Director


CITIZENS BANK, N.A.


By: /s/ Christopher Wickles            
Name: Christopher Wickles
Title: Senior Vice President


CADENCE BANK, N.A.
By: /s/ John M. Huss            
Name: John M. Huss
Title: Managing Director
FIFTH THIRD BANK
By: /s/ Jeffrey K. Hoffmann        
Name: Jeffrey K. Hoffmann
Title: Senior Vice President


BANK OF AMERICA, N.A.
By: /s/ Anthony Luppino        
Name: Anthony Luppino
Title: Vice President
BANK OF THE WEST
By: /s/ Mary King            
Name: Mary King
Title: Vice President


BRANCH BANKING & TRUST COMPANY
By: /s/ Stuart M. Jones        
Name: Stuart M. Jones
Title: Senior Vice President


MUFG UNION BANK, N.A.
By: /s/ Michael Gardner        
Name: Michael Gardner
Title: Director




SYNOVUS BANK
By: /s/ Mike Sawicki            
Name: Mike Sawicki
Title: Corporate Banking







8
CHAR1\1427306v6

--------------------------------------------------------------------------------




Schedule 2.01


Commitments and Applicable Percentages






Lender
Revolving Credit Commitment Amount
Revolving Credit Commitment Percentage
 
 
 
Wells Fargo Bank, National Association


$58,000,000.00


17.846153846
%
Regions Bank


$45,500,000.00


14.000000000
%
Citizens Bank, N.A.


$39,000,000.00


12.000000000
%
Cadence Bank, N.A.


$32,500,000.00


10.000000000
%
Fifth Third Bank


$25,000,000.00


7.692307692
%
Bank of America, N.A.


$25,000,000.00


7.692307692
%
Bank of the West


$25,000,000.00


7.692307692
%
Branch Banking and Trust Company


$25,000,000.00


7.692307692
%
MUFG Union Bank, N.A.


$25,000,000.00


7.692307692
%
Synovus Bank


$25,000,000.00


7.692307692
%
 
 
 
Total


$325,000,000.00


100.0
%




CHAR1\1427306v6